ORDER

PER CURIAM.
Roger A. Peek (Defendant) appeals from the judgment entered pursuant to his conviction in a court-tried case for the offense of trespass in the second degree, in violation of § 569.150 RSMo 1994. Defendant was sentenced to pay a fine of $100.00 and was further required to pay court costs of $69.50. On appeal, Defendant raises the following claims of error: (1) he was charged pursuant to an unlawful procedure; (2) trespass in the second degree is not a prosecutable offense, in that it is statutorily classified as an infraction rather than a felony or misdemeanor; and (8) insufficiency of evidence. We have reviewed Defendant’s brief,1 the legal file and transcript. The claims of error are without merit, and a written opinion would serve no jurisprudential purpose. We affirm the judgment of the trial court pursuant to Rule 30.25(b).

. The State has not filed a brief in this matter.